Citation Nr: 0424694	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or manifested within one year after 
separation, and any current hearing loss is not shown to be 
related to service or any incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or manifested within one year after separation, and 
any current tinnitus is not shown to be related to service or 
any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined upon entry into service on May 1956, the 
veteran had normal ears and normal hearing on a whispered 
voice test.  He reported no history of ear trouble.  A March 
1957 letter and accompanying envelope indicates that the 
veteran's mail was forwarded to the U.S. Naval Hospital.  
When examined for discharge in June 1960, the veteran again 
had normal ears and normal hearing on a whispered voice test.

In an April 1988 written statement, K.L.H., M.D., indicated 
that he had treated the veteran for hearing loss, tinnitus, 
and dizziness.  He described an incident in which the veteran 
fell from a horse and was dragged from a number of yards, 
from which he received a head injury.  The veteran complained 
to the doctor of bilateral hearing loss, tinnitus, and 
dizziness since the injury, three weeks prior.  He indicated 
a long history of chronic otitis media as a child.  He said 
he continued to have bilateral hearing loss, also secondary 
to the chronic otitis media.  In summary, the physician 
opined that the veteran's symptoms were improving, but he 
continued to have a long-standing problem of chronic otitis 
media, which accounted for his bilateral conductive hearing 
loss.

A January 1996 report indicates that Dr. H. performed a right 
tympanoplasty with mastoidectomy on the veteran.  The 
diagnosis was right chronic otitis media with cholesteatoma.

In a March 2001 VA treatment report, the veteran complained 
of hearing loss and reported it as due to ship bombardment.  
It was the veteran's first visit, and he said he was there to 
establish eligibility for VA care, as he had not had health 
care in some time.

In a February 2002 VA record, the veteran complained of a 
left ear canal lesion.  On examination, it was observed to be 
a pedunculated, violatious lesion in the superior canal.  It 
appeared to be consistent with a nevus.  The veteran's right 
tympanic membrane was coated with squamous debris that 
emanated from the pars flaccida.  The diagnoses were right 
ear cholesteatoma with a previous history of ear trauma and 
ear surgery in 1989, and a left ear canal lesion that 
appeared to be nevus.

In a March 2002 written statement, B.M., a friend of the 
veteran, indicated that he had known knew the veteran since 
the summer of 1960.  He noted that his father was an ear, 
nose, and throat physician and examined the veteran.  After 
the examination, the physician said the veteran's condition 
was outside his range of expertise and suggested he go to 
another facility for further testing.  Since that time, B.M. 
noticed that the veteran's hearing had worsened.

In an August 2002 written statement, A.B., who served with 
the veteran, stated that many crewmembers had complaints that 
the medical corpsmen gave them APCs (often known as "all 
purpose capsules," but actually a compound of aspirin, 
phenacetin, and caffeine), returned them to duty, and seldom 
recorded the complaint in the individual's medical files.  He 
also remembered an incident when the veteran complained of 
hearing difficulties.  The veteran had told him that he was 
given APCs and told to return to duty.  During their duty 
together, the veteran's hearing never appeared to improve.

In an October 2002 written statement, Dr. H. stated that he 
had treated the veteran beginning in March 1988.  He had a 
history of chronic otitis media.  The veteran dated his main 
problems to his time in the military, when he had noise 
exposure aboard ships.  He also had a history of recurring 
ear infection.  Dr. H. opined that the veteran's hearing loss 
and tinnitus could date from his period of time in service.

A December 2002 VA treatment record showed the veteran had 
air-bone gaps of 20-35 decibels in the right ear and of 10-25 
decibels in the left ear.

In March 2003, the veteran testified before a Decision Review 
Officer at the RO.  He stated that he worked as a mess cook 
and one day there were twin 40 millimeter guns above him that 
went off.  He said it sounded like it was a bomb because he 
was in a confined space.  He testified that he went to the 
corpsman, who did not believe him.  The corpsman believed the 
veteran was faking it, and gave him some APCs.  He stated 
that he had trouble with his ears as a child, but it was not 
something that kept him out of the military.  The veteran 
disagreed that a fall from a horse caused his hearing 
problems, because they existed before that.  He believed that 
it just worsened the already existing hearing problems.  He 
indicated that the first treatment he sought for his ears 
after service was with Dr. H. in 1988.

In October 2003, the veteran underwent VA examination for ear 
disease.  The claims file was not reviewed.  The veteran 
stated that after discharge he had worked in an environment 
that was not associated with significant noise exposure, 
although the veteran did report his concussion.  On 
examination, the veteran had wax impacted on the right side, 
which showed evidence of a small mastoid cavity, and the 
tympanic membrane appeared totally retracted into the middle 
ear space.  There were not easily recognized landmarks of the 
drum.  On the left side, there was wax and appeared to be a 
stapedopexy, with significant retraction of the drum.  The 
Weber sign was in the midline, and bone conduction was better 
than air conduction bilaterally.

In October 2003, the veteran also underwent VA audiometric 
examination.  The examiner reviewed the veteran's claims 
file.  The veteran reported difficulty understanding speech 
in many listening situations, especially in competing speech.  
The veteran reported that his tinnitus began in the late 
1950s, after exposure to the gunfire mentioned above.  In 
November 2002, however, the veteran had reported having 
tinnitus in high school, and indicated that he did target 
practice when he was a child.  The examiner opined that the 
veteran's tinnitus was likely due to pre-induction reasons, 
since he reported that it began prior to military service.  
Pure tone thresholds in decibels averaged 33 in the right ear 
and 40 in the left ear.  These air thresholds indicated 
hearing loss.  However, bone thresholds were within normal 
limits, according to VA definition.  Therefore, the loss was 
not related to reported military exposure.  Loss was 
conductive in nature for both ears.

The examiner diagnosed mild to moderate conductive hearing 
loss for the right ear and mild to moderate mixed loss in the 
left ear.  The right ear had air-bone gaps of 15-55, which 
was consistent with the reported ear surgery.  The left ear 
had air-bone gaps of 20-25 decibels.  The examiner opined 
that the conductive loss more likely occurred after 
discharge.  Nerve function for both ears was within normal 
limits according to VA definition, and it was noted that 
noise exposure causes high-frequency hearing loss, which was 
not indicated at this examination.  Conductive loss was 
consistent with right ear surgery, as reported by the 
veteran.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed October 2002 statement 
of the case (SOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss or tinnitus) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

C.  Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)). See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma in service when twin 40 millimeter guns went off above 
him while he worked as a cook.  He contends that his hearing 
loss began at this time and that he sought treatment for his 
ears immediately after this incident, but was not believed.

The veteran thus contends that his bilateral hearing loss is 
directly related to active service.  The medical evidence of 
record shows that, at his pre-induction examination prior to 
entering service, in May 1956, no hearing loss was reported.  
Service medical records on file are negative for reference to 
a complaint of hearing difficulty or trauma.  In June 1960, 
when examined for separation, the veteran's hearing was again 
normal, with no ear disease or defect reported.

The Board is aware that the veteran is not required to show 
that he met the criteria of 38 C.F.R. § 3.385 at separation, 
if he has a hearing loss otherwise shown to have begun in 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  As noted above, however, there is no evidence of any 
treatment for a hearing loss in either ear during service.  
The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma 
while working as a cook in service, and was exposed to the 
firing of ships' guns.  Nevertheless, although the veteran 
reported having a hearing problem after his release from 
active service, the first post-service medical record 
reflecting hearing loss was dated in April 1988, more than 
twenty-five years after separation from active service.  
While a March 2002 statement from a friend of the veteran 
indicated that his father, a doctor, examined the veteran's 
ears in the summer of 1960, there is no medical evidence of 
record regarding any such treatment, and, in any event, there 
is no pertinent evidence that the veteran suffered from 
hearing loss at that time.  The veteran's friend merely 
stated that the veteran had an ear condition which his father 
felt he was unable to treat.  He had suggested the veteran go 
to another facility for treatment, but the veteran did not 
follow these instructions.  Furthermore, the veteran 
testified in March 2003 that he did not seek treatment for 
his ears until 1988.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss to service.  In fact, in October 2003, the VA 
examiner opined that all of the veteran's hearing loss was 
most likely due to events that occurred after service, 
including his right ear surgery.

In October 2002, Dr. H. opined that the veteran's hearing 
loss could date from his period of service.  However, the 
Board finds the opinion of the VA examiner most convincing.  
While Dr. H. provided such opinion, there is no indication he 
reviewed the veteran's service medical records prior to 
rendering this opinion.  It appears he obtained the veteran's 
service medical information from the veteran.  Conversely, 
the VA examiner reviewed all of the veteran's medical 
records, including those from service.

Moreover, Dr. H. stated only that it was possible that the 
veteran's hearing loss dated to his military service.  While 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard, See Willis v. Derwinski, 
1 Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. H.'s statement might appear to 
support the veteran's claim, but a close analysis shows that 
it does not.  The opinion is both equivocal and speculative 
and, at most, does little more than propose that it is 
possible that the veteran's service caused his bilateral 
hearing loss.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The VA examiner's opinion provides an explanation of the 
nature of the veteran's hearing loss, including any gaps in 
his air-bone conduction, and describes how this medical 
evidence supports his opinion that acoustic trauma, such as 
that the veteran contends he experienced in service, did not 
cause the veteran's current hearing loss.  Accordingly, as it 
has not been shown that the veteran's bilateral hearing loss 
is related to service or any incident thereof, service 
connection for bilateral hearing loss must be denied.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  The Board emphasizes that the 
veteran's veracity is not in issue here; his sincerity is 
clear, but the determination in this case is a medical one 
which must be based upon the professional evidence of record, 
rather than lay opinion, no matter how strongly felt.

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and service connection must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

D.  Service Connection for Tinnitus

The veteran also contends that his currently diagnosed 
tinnitus relates to his military service, specifically to the 
incident he described when he was a cook and two guns fired 
or exploded above him.  He indicated that his tinnitus began 
at this time.  However, a separate statement, noted in the 
veteran's October 2003 VA examination report, indicated that 
his tinnitus began in high school, before service.  
Furthermore, the VA examiner opined that the veteran's 
tinnitus more likely than not began before service and, 
therefore, was not incurred therein.

As stated above, the Board has considered the opinions of 
both Dr. H. and the VA examiner and has found the opinion of 
the VA examiner most convincing.  Dr. H. stated merely that 
it was possible that the veteran's tinnitus was related to 
his service, and the VA examiner stated definitively that it 
was most likely related to pre-service events.  Therefore, 
and for reasons stated above, the Board finds the VA 
examiner's opinion most convincing.  In addition, tinnitus 
was not reported or documented in service, so no analysis of 
the presumption of soundness or the presumption of 
aggravation is called for, since the lack of any showing of 
tinnitus in service would bar a conclusion that a pre-
existing condition was permanently worsened therein.

The Board notes the veteran's description of acoustic trauma 
in service that he believes caused his tinnitus and, as 
above, does not doubt the veteran's sincerity.  However, the 
VA examiner's opinion is clear and is the only medical 
opinion of record to comment decisively about the veteran's 
tinnitus and its possible relation to his military service.

As the evidence preponderates against the claim for service 
connection for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



